Citation Nr: 1811095	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015 the Veteran presented sworn testimony during a Travel Board hearing chaired by the undersigned and held at the RO.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's service-connected disabilities, independent of his age and non-service-connected disabilities, do not render him unemployable.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA will grant TDIU when the evidence shows that the Veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran is rated 30 percent disabled for status post left nephrectomy and 10 percent for a scar.  The Veteran is also service connected, with a noncompensable rating, for hypertension associated with status post left nephrectomy and erectile dysfunction associated with hypertension.  The Veteran's combined rating is 40 percent.  A 40 percent rating is not sufficient under the rating criteria and accordingly a schedular TDIU rating must be denied.

An extra-schedular TDIU may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extra-schedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities.  Specifically, he alleges that the side effects of the medications for his service-connected disabilities render him unemployable.  His September 2011 application for TDIU indicated that he had been unable to work since 2009 due to his disabilities.  The Veteran listed that he completed two years of college, but had no other special education or training, and worked as a general laborer when he was able to work.  At the October 2015 hearing he stated that he took business administration classes in college, worked for General Motors on an assembly line, and as campus security for a university.

The Veteran submitted Social Security Administration (SSA) documentation that indicated he was found to be fully disabled as of June 2010 due to his non-service connected disabilities.  Such a determination is non-binding.  However, the decision is nevertheless probative as entitlement to individual unemployability must be established solely on the basis of impairment arising from service-connected disorders. Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (citing 38 C.F.R. § 3.341 (a)).  

On VA examination in August 2013, the examiner reported the Veteran's medication needs, but no pertinent abnormal findings were noted for the Veteran's nephrectomy, and the examiner indicated that the Veteran's hypertension did not impact the Veteran's ability to work.

During the October 2015 hearing, the Veteran testified that the medications for his hypertension required him to stay out of the sun for extended time, and prohibit him from driving.  He clarified, however, that he was ordered not to drive only for six months following a seizure that has not been service connected.

On further VA examination in January 2017, the examiner again listed the Veteran's medications, but remarked that the Veteran's hypertension does not impact his ability to work.

Overall, the Board finds the evidence does not demonstrate that the Veteran's service-connected disabilities, or the required medications for his disabilities, render him unable to secure and follow a substantially gainful occupation.  His impairment due to these disabilities is shown to have been adequately evaluated during the course of this appeal.  The Veteran is shown to have completed two years of college and to have training as a security officer.  His skill set, work history, and education all support a finding that he was able to work in sedentary, indoors occupations and that finding employment in such a field/setting was obtainable.  

As such, the Veteran is found to have been capable during the applicable period on appeal of substantially gainful employment with reasonable accommodations consistent with his service-connected disabilities.  The degree of occupational impairment due to his service-connected disabilities is found to be adequately demonstrated by the evidence and schedular ratings of record.  Entitlement to a TDIU is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


